      Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 1 of 33
Filing # 128449773 E-Filed 06/09/2021 06:26:36 PM




                 IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                      IN AND FOR BROWARD COUNTY, FLORIDA


        CARINE DABADY,


                 Plaintiff,
                                                                                          Case No.
        v.

                                                                                          JURY TRIAL DEMANDED
        ALLTRAN FINANCIAL, LP,
                                                                                          INJUNCTIVE RELIEF SOUGHT
                 Defendant.



                                                                COMPLAINT


                 Plaintiff Carine Dabady ("Plaintiff') sues Defendant Alltran Financial, LP ("Defendant")


        for violations the Florida Consumer Collection Practices Act ("FCCPA") and the Fair Debt


        Collection Practices Act ("FDCPA")


                                                   JURISDICTION AND VENUE


                 1.         This     Court     has    subject      matter jurisdiction           over     Plaintiff and        Defendant


        (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court


        and, thus, venue and jurisdiction are proper.

                 2.         This    Court has personal jurisdiction                  over Defendant because Defendant is


        operating, present, and/or doing business within this jurisdiction and because the complained of


        conduct of Defendant occurred within Broward County, Florida.


                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,


        exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.


                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.0 1 1 ,


        et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                            Page 1 1 of 7
                                              Law Offices of Jibrael S. Hindi, PLLC
                      110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                                www.JibraelLaw.com




             *** FILED: BROWARD COUNTY. FL BRENDA D. FORMAN, CLERK 06/09/2021 06:26:33 PM.****
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 2 of 33




                                                              PARTIES


          5.           Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward


  County, Florida.


          6.           Defendant is a Texas Limited Partnership, with its principal place of business

  located in Houston TX 77072.


                                               DEMAND FOR JURY TRIAL


          7.           Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.


                                                FACTUAL ALLEGATIONS


          8.           On a date better known by Defendant, Defendant began attempting to collect a debt


  (the "Consumer Debt") from Plaintiff.


          9.           The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising


  from a transaction between the creditor of the Consumer Debt, American Honda Finance


  Corporation, and Plaintiff involving a secured line of credit for the personal use of Plaintiff, (the


  "Subject Service").


          1 0.         The Subject Service was primarily for personal, family, or household purposes.


          1 1.         Defendant is a business entity engaged in the business of soliciting consumer debts


  for collection.


          12.          Defendant is a business entity engaged in the business of collecting consumer debts.


          13.          Defendant regularly collects or attempts to collect, directly or indirectly, debts


  owed or due or asserted to be owed or due another.

          14.          Defendant is registered with the Florida Office of Financial Regulation as a


  "Consumer Collection Agency."


          15.          Defendant' s "Consumer Collection Agency" license number is CCA0901 116.


                                                                                                                       Page | 2 of 7
                                         Law Offices of Jibrael S. Hindi, PLLC
                 110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 3 of 33




          16.     Defendant maintains all the records specified in Rule 69V-1 80.080, Florida

  Administrative Code.


          17.     The records specified by Rule 69V- 180.080, Florida Administrative Code, of which


  Defendant does maintain, are current to within one week of the current date.

          18.     Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).


          19.     Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

         20.      On a date better known by Defendant, Defendant transmitted Plaintiff s personal


  information to a third-party (the "Third-Party").


         21.      The personal information Defendant transmitted to the Third-Party included, but


  was not limited to: [1] Plaintiff s name; [2] Plaintiff s address; [3] the existence of the Consumer


  Debt; |4| the amount of the consumer debt; [5| the creditor of the Consumer Debt; [6] that Plaintiff


  was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Sendee; and


  |8| that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt


  (collectively, the "Transmitted Information").


         22.      The Third-Party, of whom Defendant transmitted Plaintiff s personal information


  to, complied Plaintiffs persona! information and prepared a letter that was to be sent to Plaintiff


  in an attempt to collect the Consumer Debt.


         23.      The Transmitted Information affected Plaintiff s reputation. For example, the


  transmission of such information affected Plaintiff s reputation regarding the repayment of debts,


  Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation


  regarding trustworthiness.


         24.      Defendant' s transmission of Plaintiff s personal information to the Third-Party was


  a communication in connection with the collect of the Consumer Debt.


                                                                                                                  Page 1 3 of 7
                                    Law Offices of Jibrael S. Hindi, PLLC
            110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 4 of 33




         25.         In addition to transmitting Plaintiff s personal information to the Third-Party,


  Defendant also transmitted Plaintiffs personal information to other third-party entities in


  connection with the collection of the Consumer Debt. Defendant transmitted such infonnation to


  these other third-party entities by, including hut not limited to: [1] utilizing "skip trace" sendees;

  |2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and |3| utilizing


  independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

         26.         On a date better known by Defendant, Defendant sent the letter prepared and/or


  complied by the Third-Party to Plaintiff, of which was internally dated May 14, 2021, (the


  "Collection Letter") in an attempt to collect the Consumer Debt.


         27.         Attached as Exhibit "A" is a copy of Collection Letter.


         28.         Defendant's transmission of Plaintiff s personal information to the Third-Party is


  an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.


  Servs.. No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy


  of the Hunstein opinion is attached as Exhibit "B").


         29.         The Collection Letter contains a bar code and/or Quick Response ("QR") code, of


  which are indicative of Defendant's use of the Third-Party to prepare, print, package, compile,


  and/or otherwise send the Collection Letter.


         30.         For Defendant-DC to maintain a valid consumer collection agency license with the


  Florida Department of State (.vo to otherwise lawfully collect, or attempt to collect, consumer debts


  from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt


  collector methods to be in compliance with both the FDCPA and FCCPA.


         31.         Defendant knew that the                 Transmitted        Information constituted an unlawful


  transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.


                                                                                                                     Page 1 4 of 7
                                       Law Offices of Jibrael S. Hindi, PLLC
               110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 5 of 33




         32.         The Third-Party did not have any legitimate need for the Transmitted Information,


  as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal


  information in violation of § 1692c(b) of the FDCPA.




                                                             Count 1
                                       VIOLATION OF 15 U.S.C. S 1692cfbl


         33.         Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.


         34.         Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in


  connection with the collection ofany debt, with any person other than the consumer, his attorney,


  a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the


  creditor, or the attorney of the debt collector ." 15 U.S.C. 1692c(b) (emphasis added).


         35.         As set forth above, Defendant' s transmission of Plaintiff s personal information to


  the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein. No. 19-14434, 2021 U.S. App.


  LEXIS 1 1648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact


  under Article III and (2) that the debt collector's transmittal of the consumer's personal information


  to its dunning vendor constituted a communication ' in connection with the collection of any debt'


  within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA


  when it transmitted Plaintiff s personal information to the Third-Party.


         36.         WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


  against Defendant, awarding Plaintiff the following relief:


                     (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;


                     (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and


                     (c)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                                     Page | 5 of 7
                                       Law Offices of Jibrael S. Hindi, PLLC
               110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 6 of 33




                                                             Count 2
                                     VIOLATION OF FLA. STAT. $ 559.72(5)


         37.         Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.


         38.         Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person


  shall: "[djisclose to a person other than the debtor or her or his family information affecting the


  debtor' s reputation, whether or not for credit worthiness, with knowledge or reason to know that


  the other person does not have a legitimate business need for the information or that the


  information is false." Fla Stat. § 559.72(5) (emphasis added).


         39.         As    set    forth    above,     Defendant        unlawfully       transmitted        Plaintiff s      personal


  information, by and through the Transmitted Information, to the Third-Party, whereby said


  transmitted information affective Plaintiff s reputation because the Third-Party did not have any


  legitimate need for unlawfully transmitted personal information of Plaintiff.


         40.         WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


  against Defendant, awarding Plaintiff the following relief:


                     (a)         Statutory and actual damages pursuant to Fla. Stat. §559.77(2);


                     (b)         An injunction prohibiting Defendant from engaging in further collection
                                 activities directed at Plaintiff that are in violation of the FCCPA;


                     (c)         Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and


                     (d)         Any other relief that this Court deems appropriate under the circumstances.


                           [REMAINDER OF PAGE INTENTIONALL Y LEFT BLANK]




                                                                                                                     Page | 6 of 7
                                       Law Offices of Jibrael S. Hindi, PLLC
               110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 7 of 33




        DATED: June 9, 2021
                                                              Respectfully Submitted,


                                                                /s/ Jibrael S. Hindi
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:         jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:         tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                               110SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:          954-907-1136
                                                              Fax:            855-529-9540




                                                                                                                Page | 7 of 7
                                  Law Offices of Jibrael S. Hindi, PLLC
          110 SE 6t.h Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 8 of 33




                       EXHIBIT "A"
it
                                                                                                                                            m
     Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 9 of 33
        PO BOX -1043                                                                       Alltran Financial, LP
        CONCORD CA 94524-4043

                                                                         Creditor: American Honda Finance Corporation




                                                                                                                                            I
        May 14. 2021                                                     Account:
                                                                         Alltran ID:
                                                                          Account Balance: $6,960.26
        ADDRESS SERVICE REQUESTED




                   Carine Dabady
                   212SE4THTER
                   DANIA FL 33004-4139
                                                                               Alltran Financial, LP
                                                                               PO BOX 722929
                                                                               HOUSTON TX 77272-2929




                                                                      Please detach at perforation and return with your payment.
                               Your Account has been Referred to this Office for Collection
     Please remit payment in full of any undisputed amount, payable to our client, in the enclosed envelope.
     Unless you notify this office within 30 days after receiving this notice that you dispute the validity of the debt or
     any portion thereof, this office will assume this debt is valid. If you notify this office in writing within the thirty
     day period that the debt, or any portion thereof, is disputed, this office will: obtain verification of the debt or
     obtain a copy of a judgment and mail you a copy of such judgment or verification. If you request this office in
     writing within 30 days after receiving this notice, this office will provide you the name and address of the
     original creditor, if different from the current creditor.
     We want to help you resolve this account. If you wish to discuss your account, please call JADE DUONG at
     866-650-1755, Ext. 933 1 , so we may assist you.                                                    .
     This communication is from a debt collector. We are required to inform you that this is an attempt to collect a
     debt, and any information obtained will
     Sincerely,
     JADE DUONG
     866-650-1755, ext 9331
     Alltran Financial, LP
     P.O. Box 722929
     HOUSTON TX 77272-2929 be used for this purpose.
   It's tax return time. If you are entitled to a refund, consider using your refund to resolve your account. Also, if
|L you are looking for a secure and more convenient way to pay your account, you can make payments any time
B- with your Debit Card using your mobile phone or other electronic device at www.alltranfinancialpav.com.




     pf you have a complaint about the way we are collecting this debt, you may write to our Contact Center, 5800 North Course Drive,
     sHouston, TX 77072 or call our toll-free Complaint Hotline at (800) 326-8040 between 7 AM and 4 PM (Central Time) Monday-Friday.

                                                     Office Hours (all times Central)

         •    M          londay-Thursday: 8 AM to 9 PM • Friday: 8 AM to 4 PM • Saturday: 7 AM to 1 1 AM

              ,3

             'M                                                                                                   URS04001 -051 3-1 550093121 -00059




                                                                                        Scanned with CamScanner
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 10 of 33




                        EXHIBIT "B"
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 11 of 33
            USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 1 of 23




                                                                           [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS


                           FOR THE ELEVENTH CIRCUIT



                                     No. 19-14434



                      D.C. Docket No. 8:19-cv-00983-TPB-TGW




   RICHARD HUNSTEIN,


                                                                  Plaintiff - Appellant,


                                        versus



   PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,


                                                                 Defendant - Appellee.




                      Appeal from the United States District Court
                          for the Middle District of Florida



                                    (April 21, 2021)


   Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

  NEWSOM, Circuit Judge:


         This appeal presents an interesting question of first impression under the


   Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 12 of 33
            USCA1 1 Case: 19-14434       Date Filed: 04/21/2021    Page: 2 of 23




  federal statutes these days, requires us first to consider whether our plaintiff has


  Article III standing.


         The short story: A debt collector electronically transmitted data concerning


   a consumer's debt—including his name, his outstanding balance, the fact that his


  debt resulted from his son's medical treatment, and his son's name—to a third-


  party vendor. The third-party vendor then used the data to create, print, and mail a


  "dunning" letter to the consumer. The consumer filed suit alleging that, in sending


  his personal information to the vendor, the debt collector had violated 15 U.S.C. §


   1692c(b), which, with certain exceptions, prohibits debt collectors from


  communicating consumers' personal information to third parties "in connection


  with the collection of any debt." The district court rejected the consumer's reading


  of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold


   matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact


   under Article III, and, on the merits, whether the debt collector's communication


  with its dunning vendor was "in connection with the collection of any debt."


         We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in


   fact under Article III and (2) that the debt collector's transmittal of the consumer's


  personal information to its dunning vendor constituted a communication "in


  connection with the collection of any debt" within the meaning of § 1692c(b).




                                             2
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 13 of 33
            USCA1 1 Case: 19-14434       Date Filed: 04/21/2021    Page: 3 of 23




  Accordingly, we reverse the judgment of the district court and remand for further


  proceedings.


                                              I


         Congress enacted the FDCPA "to eliminate abusive debt collection practices


  by debt collectors" and "to protect consumers against debt collection abuses." 15


  U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication


  with third parties," provides that-


         Except as provided in section 1692b of this title, without the prior
         consent of the consumer given directly to the debt collector, or the
         express permission of a court of competent jurisdiction, or as
         reasonably necessary to effectuate a postjudgment judicial remedy, a
         debt collector may not communicate, in connection with the collection
         of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor,
         the attorney of the creditor, or the attorney of the debt collector.


   15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—


   governs the manner in which a debt collector may communicate "with any person


  other than the consumer for the purpose of acquiring location information." 1 5


   U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from


  communicating with anyone other than the consumer "in connection with the


  collection of any debt," subject to several carefully crafted exceptions—some


   enumerated in § 1692c(b), and others in § 1692b.


         Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital


  arising out of his son's medical treatment. The hospital assigned the debt to

                                              3
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 14 of 33
             USCA1 1 Case: 19-14434           Date Filed: 04/21/2021        Page: 4 of 23




   Preferred Collections & Management Services, Inc. for collection. Preferred in

  turn hired Compumail, a California-based commercial mail vendor, to handle the


  collection. Preferred electronically transmitted to Compumail certain information


   about Hunstein, including, among other things: (1) his status as a debtor, (2) the


  exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt


  concerned his son's medical treatment, and (5) his son's name. Compumail used


  that information to generate and send a dunning letter to Hunstein.


          Hunstein filed a complaint, alleging violations of both the FDCPA, see 15


  U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,


  see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's


  action for failure to state a claim, concluding that he hadn't sufficiently alleged that


   Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify


  as a communication "in connection with the collection of a[ny] debt. "!




    The district court held for the same reason that Hunstein had not stated a claim for a violation
  of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
  state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
   § I692c(b).


                                                   4
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 15 of 33
              USCA1 1 Case: 19-14434          Date Filed: 04/21/2021        Page: 5 of 23




          Hunstein appealed, and we requested supplemental briefing on the question


  whether he had Article III standing to sue, which we now consider along with the


   merits.2

                                                   II


          First things first. Because standing implicates our subject matter


  jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.


   v. Citizens for a Better Env 7, 523 U.S. 83, 101-02 (1998). Article III of the


  Constitution grants federal courts "judicial Power" to resolve "Cases" and


  "Controversies." U.S. Const, art. Ill, §§ 1-2. This case-or-controversy


  requirement, which has been construed to embody the doctrine of standing,


  "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,


   136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article


   III standing entails three elements: injury in fact, causation, and redressability.


  Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).


          Hunstein' s appeal involves the first element, injury in fact, which consists of


  "an invasion of a legally protected interest" that is both "concrete and



  2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
  novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (1 1th Cir. 2019). "We
  review the decision to dismiss Plaintiffs complaint pursuant to Rule 12(b)(6) de novo, applying
  the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
   F.3d 1264, 1268 (1 1th Cir. 2019). Accepting the complaint's allegations as true and construing
  the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
  stated a 'plausible claim for relief under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
  662, 679 (2009)).


                                                    5
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 16 of 33
            USCA1 1 Case: 19-14434       Date Filed: 04/21/2021     Page: 6 of 23




  particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

   560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964


   F.3d 990 (1 1th Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach


   subsidiary element of injury—a legally protected interest, concreteness.


  particularization, and imminence—must be satisfied." Id. at 996-97. The standing


  question here implicates the concreteness sub-element.


         A plaintiff can meet the concreteness requirement in any of three ways.


   First, he can allege a tangible harm—a category that is "the most obvious and


  easiest to understand" and that includes, among other things, physical injury,


   financial loss, and emotional distress. See Muransky v. Godiva Chocolalier, Inc.,


  979 F.3d 917, 926 (1 1th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,


  Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a "risk of


  real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury


  or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to


   an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We


  consider each possibility in turn.


                                              A


         Flunstein doesn't allege a tangible harm. The complaint contains no


  allegations of physical injury, financial loss, or emotional distress. Instead, the


  complaint (1) conclusorily asserts that "[i]f a debt collector 'conveys information



                                              6
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 17 of 33
             USCA1 1 Case: 19-14434       Date Filed: 04/21/2021     Page: 7 of 23




  regarding the debt to a third party—informs the third party that the debt exists or


  provides information about the details of the debt—then the debtor may well be


  harmed by the spread of this information,'" and (2) vaguely references the "known,


  negative effect that disclosing sensitive medical information to an unauthorized


  third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to


  construe these assertions as allegations of emotional harm, arguing that he was


  "humiliated, embarrassed, and suffered severe anxietyf.]" But we have "repeatedly


  held that an issue not raised in the district court and raised for the first time in an


  appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,


  385 F.3d 1324, 1331 (1 1th Cir. 2004) (quotation marks omitted). Hunstein thus


  cannot establish standing on the basis of a tangible harm.


                                               B


         Nor can Hunstein demonstrate standing by the second route—showing a


  "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to


   show a concrete harm, the risk-of-hann analysis entails a more demanding


   standard—courts are charged with considering the magnitude of the risk."


  Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is


   substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.


   Put slightly differently, to constitute injury in fact, the "threatened injury must be


  certainly impending." Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013).



                                               7
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 18 of 33
            USCA1 1 Case: 19-14434       Date Filed: 04/21/2021   Page: 8 of 23




  Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of


  the sort of information at issue here. That vague allegation falls short of a risk that


   is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,


  or is "certainly impending," Clapper, 568 U.S. at 409.


                                             C


         We thus consider whether Hunstein can show standing in the third manner-


  through a statutory violation. "[T]he violation of a procedural right granted by


   statute can be sufficient in some circumstances to constitute injury in fact," such


  that "a plaintiff. . . need not allege any additional harm beyond the one Congress


  has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining


  whether a statutory violation confers Article III standing, we should consider


  "history and the judgment of Congress." Id.


                                             1


         Starting with history, we can discern a concrete injury where "intangible


  harm has a close relationship to a harm that has traditionally been regarded as


  providing a basis for a lawsuit in English or American courts." Id. Put differently,


  we look to "whether the statutory violation at issue led to a type of harm that has


  historically been recognized as actionable." Muransky, 979 F.3d at 926.


  Muransky explains that the "fit between a new statute and a pedigreed common-




                                             8
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 19 of 33
             USCA1 1 Case: 19-14434       Date Filed: 04/21/2021    Page: 9 of 23




   law cause of action need not be perfect, but we are called to consider at a minimum


  whether the harms match up between the two." Id.


         For more than a century, invasions of personal privacy have been regarded


   as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New


  England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Mnnden v. Harris, 153 Mo.


  App. 652, 134 S.W. 1076 (191 1); Kunz v. Allen, 102 Kan. 883, 172P. 532(1918).


   By 1 977, the Restatement (Second) noted that "the existence of a right of privacy


   is now recognized in the great majority of the American jurisdictions that have


  considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law


   Inst. 1977).


         More particularly, the term "invasion of privacy" comprises an identifiable


   family of common-law torts—including, most relevantly here, "public disclosure


   of private facts." Invasion ofPrivacy, Black's Law Dictionary 952 (10th ed.


  2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning


  the private life of another is subject to liability to the other for invasion of his


  privacy, if the matter publicized is of a kind that (a) would be highly offensive to a


  reasonable person, and (b) is not of legitimate concern to the public." Restatement


  (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and


   Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself


   has recognized "the individual interest in avoiding disclosure of personal matters"



                                              9
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 20 of 33
            USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 10 of 23




  and has recognized that "both the common law and the literal understandings of


  privacy encompass the individual's control of information concerning his or her

  person." United States Dep 't ofJustice v. Reporters Comm. for Freedom of the


  Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).


         Having established the historical pedigree of invasion-of-privacy torts—in


  particular, the sub-species applicable to the public disclosure of private facts—we


  next consider whether Preferred's alleged statutory violation is sufficiently


  analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions


  of individual privacy" as one of the harms against which the statute is directed. 1 5


  U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein


  has sued here expressly prohibits a debt collector from "communicat[ing]" with


   any but a few persons or entities "in connection with the collection of any debt."


  Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-


  of-privacy tort, we have no difficulty concluding that it bears "a close relationship


  to a harm that has traditionally been regarded as providing a basis for a lawsuit in


   English or American courts." Spokeo, 136 S. Ct. at 1549.


         Perry v. Cable News Network, Inc., 854 F.3d 1336 (1 1th Cir. 2017), strongly


   supports that conclusion. Perry concerned a plaintiffs allegations that CNN


  divulged his news-viewing history to a third-party in violation of the Video


   Privacy Protection Act. Emphasizing the widespread recognition both of the right



                                            10
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 21 of 33
           USCA1 1 Case: 19-14434      Date Filed: 04/21/2021    Page: 1 1 of 23




  to privacy in general and, more particularly, the privacy interest implicated by the

  VPPA—the interest in preventing the disclosure of personal information—the


  Court in Perry concluded that the statutory violation of the VPPA constituted a


  cognizable Article 111 injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).


   Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]


  video tape service provider [from] knowingly disclosing], to any person,


  personally identifiable information concerning any consumer of such provider."


   18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt


  collector from "communicat[ing], in connection with the collection of any debt,


  with any person other than the consumer[.]" § 1692c(b). The two statutes thus


   share a common structure—A may not share information about B with C. Because


  we find Perry's reasoning persuasive and analogous, we adopt it here.


         Our decision in Trichell does not require a contrary conclusion. That case


  addressed a claim under a different FDCPA provision, § 1692e, which states that a


  "debt collector may not use any false, deceptive, or misleading representation or


  means in connection with the collection of any debt." 15 U.S.C. § 1692e. The


  plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,


  and in assessing their claims' pedigree, we determined that the "closest historical


  comparison is to causes of action for fraudulent or negligent misrepresentation."


   964 F.3d at 998. Canvassing the common-law history of those torts, we held that



                                            11
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 22 of 33
             USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 12 of 23




  the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997

  98. That conclusion is entirely consistent with our holding here that Hunstein has


   standing to sue under a different FDCPA provision. Hunstein 's claim, unlike the


   Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a


  common-law tort.


                                              2


          Although it presents a closer question, we conclude that "the judgment of


  Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in


  only one way—through the text of duly enacted statutes. Even assuming that


   § 1692c(b) does not clearly enough express Congress's judgment that injuries of


  the sort that Hunstein alleges are actionable, here Congress went further to


  "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section


   of the FDCPA titled "Congressional findings and declaration of purpose,"


  Congress identified the "invasion[] of individual privacy" as one of the harms


   against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is


   sufficient.


          It's true that we pointed in Trichell to the FDCPA's language that a person


  may recover "any actual damage sustained by such person as a result of' an


   FDCPA violation and "such additional damages as the court may allow," 1 5


  U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a



                                             12
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 23 of 33
            USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 13 of 23




  different provision—§ 1692e—do not ipso facto constitute a concrete injury.

   Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically


   limiting the class of FDCPA plaintiffs to those with actual damages—particularly


  where, as here, the FDCPA's statutory findings expressly address the very harm


  alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).




         Because (1) § I692c(b) bears a close relationship to a harm that American


  courts have long recognized as cognizable and (2) Congress's judgment indicates


  that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein


  has the requisite standing to sue.


                                            Ill


         Having determined that Hunstein has standing to sue under § 1692c(b), we


  now consider the merits of his case. Recall that § 1692c(b) states that, subject to


   several exceptions, "a debt collector may not communicate, in connection with the


  collection of any debt," with anyone other than the consumer. 1 5 U.S.C.


   § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a


  "consumer," and that the alleged debt at issue here was a "consumer debt," all


  within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's


  transmittal of Hunstein's personal information to Compumail constitutes a




                                             13
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 24 of 33
            USCA11 Case: 19-14434          Date Filed: 04/21/2021      Page: 14 of 23




  "communication" within the meaning of the statute.3 Accordingly, the sole

  question before us is whether Preferred's communication with Compumail was "in


  connection with the collection of any debt," such that it violates §1692c(b).


   Hunstein contends that the plain meaning of the phrase "in connection with the


  collection of any debt" and relevant precedents show that it was and does.


   Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it


   says, its communication with Compumail was not "in connection with the


  collection of any debt."


         We begin with the plain meaning of the phrase "in connection with" and its


  cognate word, "connection." Dictionaries have adopted broad definitions of both.


  Webster's Third defines "connection" to mean "relationship or association."


   Connection , Webster's Third International Dictionary at 481 (1961), and the


  Oxford Dictionary of English defines the key phrase "in connection with" to mean


  "with reference to [or] concerning," In Connection With, Oxford Dictionary of


   English at 369 (2010). Usage authorities further explain that the phrase "in




  3 Section 1692a(2) defines communication as "the conveying of information regarding a debt
  directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).


                                                14
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 25 of 33
            USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 15 of 23




  connection with" is "invariably a vague, loose connective." Bryan A. Garner,


  Garner's Dictionary of Legal Usage 440 (3d ed. 201 1).


         Preferred's transmittal to Compumail included specific details regarding


   Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the


  entity to which the debt was owed, and the fact that the debt concerned his son's


   medical treatment, among other things. It seems to us inescapable that Preferred's


  communication to Compumail at least "concerned," was "with reference to," and


  bore a "relationship [or] association" to its collection of Hunstein's debt. We thus


   hold that Hunstein has alleged a communication "in connection with the collection


  of any debt" as that phrase is commonly understood.


         Preferred resists that conclusion on three different grounds, which we


   address in turn.


                                            A


         First, Preferred relies on our interpretation of another FDCPA provision,


   § 1692e, to argue that communications "in connection with the collection of any


  debt" necessarily entail a demand for payment. In relevant part, § 1692e states that


  "[a] debt collector may not use any false, deceptive, or misleading representation


  or means in connection with the collection ofany debt" 15 U.S.C. § 1692e


  (emphasis added). In the line of cases interpreting the meaning of "in connection


  with the collection of any debt" in § 1692e, we have focused on the language of the



                                            15
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 26 of 33
            USCA11 Case: 19-14434       Date Filed: 04/21/2021     Page: 16 of 23




  underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,


   for instance, in concluding that a law firm's letter to a consumer was "in


  connection with the collection of any debt" within the meaning of § 1692e, we


  emphasized that the letter expressly stated that the firm was attempting to collect a


  debt and was acting as a debt collector, demanded full and immediate payment,


  and threatened to add attorneys' fees to the outstanding balance if the debtors


  didn't pay. 678 F.3d 121 1, 1217 (1 1th Cir. 2012). Similarly, in Caceres v.


  McCalla Raymer, LLC, we held that a collection letter constituted a


  "communication in connection with the collection of a[ny] debt" under § 1 692e for


   similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of


  collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it


   states that collections efforts will continue and that additional attorneys' fees and


   costs will accrue; it states the amount of the debt and indicates that it must be paid


   in certified funds; and it gives the name of the creditor and supplies the law firm's


  phone number in the paragraph where it talks about payments." 755 F.3d 1299,


   1301-03 (11th Cir. 2014).


         Relying on Caceres and Reese—both of which, again, addressed § 1 692e—


  the district court here adopted the following test:


         When determining whether a communication was made in connection
         with the collection of a[ny] debt, the courts look to the language of the
         communication itself to ascertain whether it contains a demand for
         payment and warns of additional fees or actions if payment is not

                                              16
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 27 of 33
           USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 17 of 23




         tendered. Consequently, when determining whether the transmission
         of information to a third party constitutes a violation of the FDCPA, it
         is important to consider whether the communication makes an express
         or implied demand for payment.


         The district court's conclusion that the phrase "in connection with the

  collection of any debt" necessarily entails a demand for payment defies the


   language and structure of § 1692c(b) for two separate but related reasons—neither


  of which applies to § 1692e. First, the demand-for-payment interpretation would


  render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider


  as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt


  collector may not communicate, in connection with the collection of any debt, with


  any person other than the consumer, his attorney, a consumer reporting agency if


  otherwise permitted by law, the creditor, the attorney ofthe creditor, or the


  attorney ofthe debt collector[.\ " 15 U.S.C. § 1692c(b) (emphasis added).


  Communications with four of the six excepted parties—a consumer reporting


  agency, the creditor, the attorney of the creditor, and the attorney of the debt


  collector—would never include a demand for payment. The same is true of the


  parties covered by § 1692b and, by textual cross-reference, excluded from

   § 1692c(b)'s coverage: "person [s] other than the consumer" with whom a debt


   collector might communicate "for the purpose of acquiring location information




                                            17
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 28 of 33
            USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 18 of 23




  about the consumer." Id. § 1692b. A debt collector would presumably never make


  a demand for payment of a party matching that description.


         The upshot is that the phrase "in connection with the collection of any debt"


   in § 1692c(b) must mean something more than a mere demand for payment.


  Otherwise, Congress's enumerated exceptions would be redundant. Under the


  district court's demand-for-payment interpretation, Congress wouldn't have


  needed to include exceptions for communications with consumer reporting


  agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons


  providing a debtor's location information; those communications would have been


   foreclosed ipso facto by the phrase "in connection with the collection of any debt."


   It is a "cardinal principle of statutory construction" that "a statute ought, upon the


  whole, to be so construed that, if it can be prevented, no clause, sentence, or word


   shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation


  marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:


  The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every


  provision is to be given effect .... None should be ignored. None should


  needlessly be given an interpretation that causes it to duplicate another provision or


  to have no consequence"). Because it is possible—and indeed, we think, more




                                              18
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 29 of 33
            USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 19 of 23




  natural—to interpret § 1692c(b) in a way that does not render most of its textually


   specified exceptions redundant, we will do so.


         Second, and relatedly, the district court's interpretation renders yet another


  portion of § 1692c(b) meaningless. By insisting on a demand for payment, the


  district court essentially interpreted "in connection with the collection of any debt"


  to mean "to collect any debt." Under this interpretation, the key phrase "in


  connection with" has no independent meaning or force. But as just explained, we


  have a duty to "give effect, if possible, to every clause and word of a statutef.]"


  Duncan, 533 U.S. at 174.


         The district court seems to have been led astray by its reliance on decisions


   interpreting § 1692e, whose language and operation are different from


   § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none


   of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in


  Reese or Caceres that, by reading a "demand for payment" gloss into § 1 692e, we


  would render other portions of that statute redundant or meaningless. And as an


  operational matter, § 1692e—which prohibits "false, deceptive, or misleading


  representation or means in connection with the collection of any debt"—covers the


   sorts of claims that are brought by recipients of debt collectors' communications—


  i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of


   letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by



                                             19
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 30 of 33
             USCA1 1 Case: 19-14434     Date Filed: 04/21/2021     Page: 20 of 23




  contrast, § 1692c(b), targets debt collectors' "[communication with third parties,"


   not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the


  challenged communication. Linguistic differences aside, this practical operational


  difference undermines any argument that the meaning of the phrase "in connection


  with the collection of any debt" must necessarily be the same in § 1692c(b) as in §


   1 692e.


                                             B


         Preferred separately urges us to adopt the holistic, multi-factoring balancing


  test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of


  Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts


  confronting § 1692e's "in connection with the collection of any debt" language to


  take into account the following seven considerations:


         (1) the nature of the relationship of the parties; (2) whether the
         communication expressly demanded payment or stated a balance due;
         (3) whether it was sent in response to an inquiry or request by the
         debtor; (4) whether the statements were part of a strategy to make
         payment more likely; (5) whether the communication was from a debt
         collector; (6) whether it stated that it was an attempt to collect a debt;
         and (7) whether it threatened consequences should the debtor fail to
         pay.



   Goodson, 600 F. App'x at 43 1. We decline Preferred's invitation for two related


  reasons.



         First, and perhaps most obviously, Goodson and the cases that have relied on


   it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and

                                             20
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 31 of 33
            USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 21 of 23




   I692e differ both (1) linguistically, in that the former includes a series of


  exceptions that an atextual reading risks rendering meaningless, while the latter


  does not, and (2) operationally, in that they ordinarily involve different parties.


   Goodson's seventh factor—whether the communication threatened consequences


   should the debtor fail to pay—illustrates this point. It makes little sense for a debt


  collector to threaten consequences should the debtor fail to pay in a


  communication that is not sent to the debtor himself.


         Second, we believe that in the context of § 1 692c(b), the phrase "in


  connection with the collection of any debt" has a discernible ordinary meaning that


  obviates the need for resort to extratextual "factors." All too often, multifactor


  tests—especially seven- factor tests like Goodson's—obscure more than they


   illuminate. Parties to FDCPA-govemed transactions—debtors, creditors, debt


   collectors, lawyers, etc.—are entitled to guidance about the scope of permissible


  activity. They are likelier to get it even from a broadly framed statutory language


  than from a judge-made gestalt.


                                             C


         Lastly, Preferred makes what we'll call an "industry practice" argument. It


  contrasts what it says is the widespread use of mail vendors like Compumail and


  the relative dearth of FDCPA suits against them. More particularly, Preferred


   identifies cases involving mail vendors and emphasizes that none of them hold that



                                             21
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 32 of 33
            USCA1 1 Case: 19-14434      Date Filed: 04/21/2021    Page: 22 of 23




  a debt collector's mail vendor violated the FDCPA. True enough, but none of the


  cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

  certainly had no obligation to sua sponte determine whether the collectors'


  communications to their vendors violated § 1692c(b). That this is (or may be) the


   first case in which a debtor has sued a debt collector for disclosing his personal


   information to a mail vendor hardly proves that such disclosures are lawful.


         One final (and related) point: It's not lost on us that our interpretation of


   § 1 692c(b) runs the risk of upsetting the status quo in the debt-collection industry.


  We presume that, in the ordinary course of business, debt collectors share


   information about consumers not only with dunning vendors like Compumail, but


  also with other third-party entities. Our reading of § 1692c(b) may well require


  debt collectors (at least in the short term) to in-source many of the services that


  they had previously outsourced, potentially at great cost. We recognize, as well,


  that those costs may not purchase much in the way of "real" consumer privacy, as


  we doubt that the Compumails of the world routinely read, care about, or abuse the


   information that debt collectors transmit to them. Even so, our obligation is to


   interpret the law as written, whether or not we think the resulting consequences are


  particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                             22
Case 0:21-cv-61404-BB Document 1-1 Entered on FLSD Docket 07/08/2021 Page 33 of 33
           USCA1 1 Case: 19-14434        Date Filed: 04/21/2021   Page: 23 of 23




   misread § 1692c(b)—or even that we've properly read it but that it should be


  amended—it can say so.

                                             IV


         To sum up, Hunstein has Article 111 standing to bring his claim under


   § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-


  related information to Compumail constituted a communication "in connection


  with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,


   Hunstein adequately stated a claim.


         REVERSED and REMANDED.




                                             23
